DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/22/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV et al. (US-2020/0275928-A1, hereinafter Shelton IV) in view of Rockrohr (US-2019/0099227-A1, hereinafter Rockrohr).


Regarding claim 1, Shelton IV discloses:
an elongate shaft extending from the carriage and penetrating the first end, the shaft having an end effector arranged at a distal end thereof (paragraph [0233] and FIG. 5, elongate shaft assembly-200, tool mounting plate-304, and surgical end effector-1000);
an activating mechanism secured to the carriage and including: (paragraphs [0239] and [0242]; FIG. 13, tool mounting plate-304, and proximal drive shaft segment-380; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400);
a transmission link pivotably coupled to the carriage (paragraphs [0239] and [0242]);
a transmission drive gear rotatably mounted to a transmission link (paragraphs [0239] and [0242]);
a drive gear rotatably mounted to the carriage and operatively coupled to the transmission drive gear such that rotation of the drive gear correspondingly rotates the transmission drive gear (paragraphs [0239] and [0242]); 
a transmission driven gear rotatably mounted to the transmission link and driven by rotation of the transmission drive gear (paragraphs [0239] and [0242]); and
wherein the transmission link is pivotable between a first position, where the transmission driven gear is arranged to actuate the activating mechanism to perform a first function of the end effector, and a second position, where the transmission driven gear is arranged to actuate the activating mechanism to perform a second function of the end effector different from the first function (paragraph [0245]).
Shelton IV does not disclose that the carriage is movably mounted to the drive housing. However, Rockrohr discloses a robotic surgical assembly, including the following features:
a drive housing having a first end, a second end, and a carriage movably mounted to the drive housing (paragraphs [0057-0065]; FIG. 8, housing assembly-210, drive screws-230, input drive couplers-238, drive nuts-240, biasing elements-250, drive members-260, and endoscopic portion-300; and FIG. 12, drive screws-230, input drive couplers-238, drive nuts-240, and drive members-260).
Rockrohr teaches that an end effector control assembly consisting of drive nuts and springs should be movably mounted within a housing assembly such that rotation of drive screws causes longitudinal movement of the drive nuts (paragraphs [0057-0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the end effector control assembly of Rockrohr into the end effector control system of Shelton IV. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of advancing and retracting the surgical end effector through longitudinal movement of the elongate shaft assembly. A person of ordinary skill would be familiar with the movement of nuts along a screw to provide longitudinal motion.
Regarding claim 2, Shelton IV further discloses:
further comprising a motor mounted to the carriage and operable to drive the drive gear (paragraph [0242]; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400).
Regarding claim 3, Shelton IV further discloses:
a power source communicably coupled to the motor to provide electrical power to the motor (paragraph [0242]);
a receiver that receives signals for operation of the motor (paragraphs [0231] and [0242]); and
an internal processor communicably coupled to the motor, the power source, and the receiver to regulate operation of the motor based on the signals received from the receiver (paragraphs [0231] and [0242]).
Regarding claim 5, Shelton IV further discloses:
wherein the power source is an external power source disposed outside of the drive housing (paragraph [0242]; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400).
Regarding claim 8, Shelton IV further discloses:
a firing rod extending within the shaft and defining external threads (paragraphs [0245] and [0304-0306]; and FIG. 13, drive shaft assembly-388);
a knife located at the end effector and operatively coupled to the firing rod such that movement of the firing rod correspondingly moves the knife in the same direction (paragraphs [0245] and [0304-0306]; and FIG. 47, surgical end effector-1000, endocutter-1002, and staple forming surface-1104); and
wherein, when the transmission link is in the first position, rotation of the transmission driven gear drives the external threads of the firing rod and thereby moves the firing rod and the knife longitudinally (paragraphs [0245] and [0304-0306]).
Regarding claim 9, Shelton IV further discloses:
wherein the shaft comprises a closure tube that defines external threads, and wherein, when the transmission link is in the second position, rotation of the transmission driven gear drives the external threads and thereby moves the closure tube axially along a longitudinal axis of the shaft to close or open jaws of the end effector (paragraphs [0238] and [0388-0392]; FIG. 13, proximal closure tube segment-202, and first drive system-350; and FIG. 157, end effector-3000, and closure tube-3060).
Regarding claim 10, Shelton IV further discloses:
wherein the activating mechanism further comprises an actuator operatively coupled to the transmission link and operable to pivot the transmission link between the first and second positions (paragraphs [0239] and [0245]; FIG. 13, tool mounting plate-304, and proximal drive shaft segment-380; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400).
Regarding claim 12, Shelton IV further discloses:
wherein the end effector is selected from the group consisting of a surgical stapler, a tissue grasper, surgical scissors, an advanced energy vessel sealer, a clip applier, a needle driver, a babcock including a pair of opposed grasping jaws, bipolar jaws, a suction irrigator, an endoscope, a laparoscope, a probe, a scope, an advanced imaging system, and any combination thereof (paragraph [0279] and FIG. 47, surgical end effector-1000, endocutter-1002, and staple forming surface-1104).
Regarding claim 13, Shelton IV further discloses:
locating a robotic surgical tool adjacent a patient, the robotic surgical tool comprising: (paragraph [0230] and FIG. 2, cart-20, surgical tools-30, and robotic manipulator-34);
an elongate shaft extending from the carriage and penetrating the first end, the shaft having an end effector arranged at a distal end thereof (paragraph [0233] and FIG. 5, elongate shaft assembly-200, tool mounting plate-304, and surgical end effector-1000);
an activating mechanism secured to the carriage and including (paragraphs [0239] and [0242]; FIG. 13, tool mounting plate-304, and proximal drive shaft segment-380; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400);
a transmission link pivotably coupled to the carriage (paragraphs [0239] and [0242]);
a transmission drive gear rotatably mounted to a transmission link (paragraphs [0239] and [0242]);
a drive gear rotatably mounted to the carriage and operatively coupled to the transmission drive gear (paragraphs [0239] and [0242]); 
a transmission driven gear rotatably mounted to the transmission link (paragraphs [0239] and [0242]); 
pivoting the transmission link between a first position, where the transmission driven gear is arranged to actuate the activating mechanism to perform a first function of the end effector, and a second position, where the transmission driven gear is arranged to actuate the activating mechanism to perform a second function of the end effector different from the first function (paragraph [0245]); and
actuating the drive gear to rotate the transmission drive gear and thereby drive the driven gear to perform the first or second function (paragraph [0245]).
Shelton IV does not disclose that the carriage is movably mounted to the drive housing. However, Rockrohr further discloses:
a drive housing having a first end, a second end, and a carriage movably mounted to the drive housing (paragraphs [0057-0065]; FIG. 8, housing assembly-210, drive screws-230, input drive couplers-238, drive nuts-240, biasing elements-250, drive members-260, and endoscopic portion-300; and FIG. 12, drive screws-230, input drive couplers-238, drive nuts-240, and drive members-260).
Rockrohr teaches that an end effector control assembly consisting of drive nuts and springs should be movably mounted within a housing assembly such that rotation of drive screws causes longitudinal movement of the drive nuts (paragraphs [0057-0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the end effector control assembly of Rockrohr into the end effector control system of Shelton IV. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of advancing and retracting the surgical end effector through longitudinal movement of the elongate shaft assembly. A person of ordinary skill would be familiar with the movement of nuts along a screw to provide longitudinal motion.

Regarding claim 14, Shelton IV further discloses:
operating a motor mounted to the carriage, the drive gear being operatively coupled to the motor (paragraph [0242]; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400);
providing electrical power to the motor with a power source communicably coupled to the motor (paragraph [0242]);
receiving signals that control operation of the motor at a receiver (paragraphs [0231] and [0242]); and
regulating operation of the motor based on the signals received from the receiver with an internal processor communicably coupled to the motor, the power source, and the receiver (paragraphs [0231] and [0242]).
Regarding claim 17, Shelton IV further discloses:
wherein the robotic surgical tool further comprises a firing rod extending within the shaft and defining external threads (paragraphs [0245] and [0304-0306]; and FIG. 13, drive shaft assembly-388);
a knife located at the end effector and operatively coupled to the firing rod (paragraphs [0245] and [0304-0306]; and FIG. 47, surgical end effector-1000, endocutter-1002, and staple forming surface-1104); and
wherein actuating the drive gear comprises: rotating the transmission driven gear in the first position and thereby driving the firing rod at the external threads, and moving the firing rod and the knife longitudinally as the transmission driven gear rotates (paragraphs [0245] and [0304-0306]).
Regarding claim 18, Shelton IV further discloses:
wherein the shaft comprises a closure tube that defines external threads, and wherein actuating the drive gear comprises: rotating the transmission driven gear in the first position and thereby driving the closure tube at the external threads, and moving the closure gear axially along a longitudinal axis of the shaft and thereby closing or opening jaws of the end effector (paragraphs [0238] and [0388-0392]; FIG. 13, proximal closure tube segment-202, and first drive system-350; and FIG. 157, end effector-3000, and closure tube-3060).
Regarding claim 19, Shelton IV further discloses:
wherein pivoting the transmission link between the first and second positions comprises operating an actuator operatively coupled to the transmission link, the actuator being operatively coupled to the transmission link (paragraphs [0239] and [0245]; FIG. 13, tool mounting plate-304, and proximal drive shaft segment-380; FIG. 17, tool mounting plate-304, shaft gear-376, and motor-400; and FIG. 18, tool mounting plate-304, second drive system-370, shaft gear-376, and motor-400).

Claims 6-7, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV in view of Rockrohr, as applied to claims 1 and 13 above, and further in view of Manzo et al. (US-2012/0215220-A1, hereinafter Manzo).
Regarding claim 6, Shelton IV in view of Rockrohr does not disclose rack and pinion gear. However, Manzo discloses a fusing and cutting surgical instrument, including the following features:
a spline extending between the first and second ends (paragraph [0088] and FIG. 10, cutting element drive component-20);
a pinion gear movably coupled to the spline and rotatable with rotation of the spline (paragraph [0050] and FIG. 14A, rack and pinion mechanism-50);
a rack gear pivotably coupled to the transmission link and positioned to engage the pinion gear (paragraph [0050] and FIG. 14A, rack and pinion mechanism-50); and
wherein rotation of the spline correspondingly rotates the pinion gear to drive the rack gear and thereby pivot the transmission link between the first and second positions (paragraphs [0049-0050] and FIG. 14B, input drive disks-40).
Manzo teaches that a robotic surgical system should include an onboard electric motor that receives input voltages to drive a cutting element via gears and a rack and pinion mechanism (paragraph [0050]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the rack and pinion mechanism of Manzo into the end effector control system of Shelton IV in view of Rockrohr. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of driving a surgical cutting element. A person of ordinary skill would be familiar with the use of a rack and pinion mechanism to convert circular motion into linear motion.
Regarding claim 7, Shelton IV in view of Rockrohr does not disclose rack and pinion gear. However, Manzo further discloses:
a drive input arranged at the first end and operatively coupled to the spline such that rotation of the drive input correspondingly rotates the spline and the pinion drive gear (paragraphs [0049-0050]; FIG. 14A, rack and pinion mechanism-50; and FIG. 14B, input drive disks-40); and
an instrument driver arranged at an end of a robotic arm and matable with the drive housing at the first end, the instrument driver providing a drive output matable with the drive input such that rotation of the drive output correspondingly rotates the drive input and thereby transitions the transmission link between the first and second positions (paragraph [0064]; FIG. 12A, patient side console-1000, and jointed arms-1002; and FIG. 14B, input drive disks-40, and transmission mechanism-141).
Manzo teaches that pitch and yaw inputs may be received by a transmission mechanism via teleoperated servo actuators associated with a patient side console of a robotic surgical system (paragraph [0064]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the transmission of control functions from a surgical robotic arm through input drive disks to a surgical instrument of Manzo into the end effector control system of Shelton IV in view of Rockrohr. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of driving a surgical cutting element. A person of ordinary skill would be familiar with the transmission of control functions from a surgical robotic arm to a surgical instrument using drive disks.
Regarding claim 11, Shelton IV in view of Rockrohr does not disclose a spline extending between the first and second ends, the drive gear being movably coupled to the spline and rotatable with rotation of the spline. However, Manzo further discloses:
a spline extending between the first and second ends (paragraph [0088] and FIG. 10, cutting element drive component-20);
the drive gear being movably coupled to the spline and rotatable with rotation of the spline (paragraph [0050]);
a drive input arranged at the first end and operatively coupled to the spline such that rotation of the drive input correspondingly rotates the spline and the drive gear (paragraphs [0049-0050] and FIG. 14B, input drive disks-40); and
an instrument driver arranged at an end of a robotic arm and matable with the drive housing at the first end, the instrument driver providing a drive output matable with the drive input such that rotation of the drive output correspondingly rotates the drive input and thereby actuates the activating mechanism (paragraph [0064]; FIG. 12A, patient side console-1000, and jointed arms-1002; and FIG. 14B, input drive disks-40, and transmission mechanism-141).
Manzo teaches that pitch and yaw inputs may be received by a transmission mechanism via teleoperated servo actuators associated with a patient side console of a robotic surgical system (paragraph [0064]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the transmission of control functions from a surgical robotic arm through input drive disks to a surgical instrument of Manzo into the end effector control system of Shelton IV in view of Rockrohr. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of driving a surgical cutting element. A person of ordinary skill would be familiar with the transmission of control functions from a surgical robotic arm to a surgical instrument using drive disks.
Regarding claim 16, Shelton IV in view of Rockrohr does not disclose rack and pinion gear. However, Manzo further discloses:
wherein the activating mechanism further comprises a spline extending between the first and second ends (paragraph [0088] and FIG. 10, cutting element drive component-20);
a pinion gear movably coupled to the spline and rotatable with rotation of the spline (paragraph [0050] and FIG. 14A, rack and pinion mechanism-50);
a rack gear pivotably coupled to the transmission link and positioned to engage the pinion gear (paragraph [0050] and FIG. 14A, rack and pinion mechanism-50); and
wherein pivoting the transmission link between the first and second positions comprises: rotating the spline and thereby rotating the pinion gear to drive the rack gear to pivot the transmission link between the first and second positions (paragraphs [0049-0050] and FIG. 14B, input drive disks-40).
Manzo teaches that a robotic surgical system should include an onboard electric motor that receives input voltages to drive a cutting element via gears and a rack and pinion mechanism (paragraph [0050]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the rack and pinion mechanism of Manzo into the end effector control system of Shelton IV in view of Rockrohr. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of driving a surgical cutting element. A person of ordinary skill would be familiar with the use of a rack and pinion mechanism to convert circular motion into linear motion.
Regarding claim 20, Shelton IV in view of Rockrohr does not disclose a spline extending between the first and second ends, the drive gear being movably coupled to the spline and rotatable with rotation of the spline. However, Manzo further discloses:
wherein the activating mechanism further a spline extending between the first and second ends (paragraph [0088] and FIG. 10, cutting element drive component-20);
the drive gear being movably coupled to the spline and rotatable with rotation of the spline (paragraph [0050]); and
wherein actuating the drive gear comprises rotating the spline and thereby rotating the drive gear (paragraphs [0049-0050] and FIG. 14B, input drive disks-40).
Manzo teaches that pitch and yaw inputs may be received by a transmission mechanism via teleoperated servo actuators associated with a patient side console of a robotic surgical system (paragraph [0064]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the transmission of control functions from a surgical robotic arm through input drive disks to a surgical instrument of Manzo into the end effector control system of Shelton IV in view of Rockrohr. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of driving a surgical cutting element. A person of ordinary skill would be familiar with the transmission of control functions from a surgical robotic arm to a surgical instrument using drive disks.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton IV et al. (US-2014/0005718-A1) discloses a multi-functional powered surgical device with external dissection features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667